 



Exhibit (10)
Schedule of Fees Payable to Non-Employee
Members of the Wachovia Corporation Board of Directors
Effective July 1, 2007, the compensation of Wachovia Corporation’s non-employee
directors shall be:

         
Quarterly Director Retainer
  $ 18,750  
Quarterly Committee Chair Retainer
    3,750  
Quarterly Audit Committee Chair Retainer
    6,250  
Quarterly Lead Independent Director Retainer
    6,250  
Quarterly deferral to common stock account in Wachovia Corporation Deferred
Compensation Plan for Non-Employee Directors
    41,250  

In the event more than 6 board or committee meetings are held during the fiscal
year, the following fees will be paid for attendance at each such additional
meeting:

         
Board Meeting Fee
  $ 2,000  
Committee Meeting Fee
    1,500  

